Case 1:08-cv-00042-BMC-PK Document 1547-2 Filed 04/02/20 Page 1 of 2 PageID #: 28077




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


    PRECISION ASSOCIATES, INC.;                         Case No.: 08-CV-00042 (BMC) (PK)
    ANYTHING GOES LLC d/b/a MAIL
    BOXES ETC., and JCK INDUSTRIES,                       [PROPOSED] ORDER APPROVING
    INC., on behalf of themselves and all                  SETTLEMENT WITH CLAIMANT
    others similarly situated,                                 CHINESE CHAMBER OF
                                                            INTERNATIONAL COMMERCE
                          Plaintiffs,
             v.

    PANALPINA WORLD TRANSPORT
    (HOLDING) LTD., et al.,

                          Defendants.



          THIS CAUSE came before the Court on Class Counsel’s and claimant China Chamber of

   International Commerce’s (“CCOIC”) Joint Motion for an Order approving a settlement between

   the parties and partial claim award to the CCOIC. The Court, having reviewed the Motion,

   hereby:

          ORDERS AND ADJUDGES:

          1.      The Settlement Agreement between Class Counsel and the CCOIC is approved.

                  Class Counsel and the Claims Administrator Epiq Class Action & Claims

                  Solutions, Inc. are authorized and directed to resolve the CCOIC’s claim against

                  the settlement funds in this litigation and pay the partial claim award according to

                  the terms of the Settlement Agreement.




                                                    1
Case 1:08-cv-00042-BMC-PK Document 1547-2 Filed 04/02/20 Page 2 of 2 PageID #: 28078




   SO ORDERED.

   Dated:                    , 2020




   HON. BRIAN M. COGAN
   United States District Judge




                                         2
